Citation Nr: 1107592	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits on 
the basis of permanent incapacity for self-support of the 
Veteran's son, J.M.S., prior to attaining 18 years of age.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1983 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

During the pendency of this appeal, the Veteran was scheduled for 
a Travel Board hearing before a member of the Board in December 
2010, however, as he failed to appear for the hearing and the 
record is absent of any request for a postponement, motion for a 
new hearing, or showing of good cause.  As such the hearing 
request will be processed as if it had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran's son, J.M.S., was born in August 1987 and 
attained the age of 18 in August 2005.  He is currently 23 years 
of age.

2.  The preponderance of the evidence is against a finding that 
J.M.S. was permanently incapable of self-support by reason of 
physical or mental defects at or before he attained the age of 
18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's son prior 
to attaining the age of 18 have not been met.  38 U.S.C.A. § 
101(4), 1310, 1542, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the 
October 2006 rating decision, he was provided notice of the VCAA 
in September 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes s private 
medical records, the Veteran's statements, a birth certificate 
for J.M.S., and statements from the Veteran.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Pursuant to 38 C.F.R. § 3.356(a) (2010), a child must be shown to 
be permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis must be on the individual's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  It is the condition at that specific point 
in time which determines whether entitlement to the status of 
"child" should be granted.

In other words, for purposes of initially establishing helpless 
child status, the "child's" condition subsequent to his or her 
18th birthday is not for consideration.  Id.  According to the 
United States Court of Appeals for Veterans Claims (Court), if a 
finding is made that a claimant (the purported child) was 
permanently incapable of self support as of the claimant's 18th 
birthday, then evidence of the claimant's subsequent condition 
becomes relevant for the second step of the analysis which is 
that VA has a burden of showing improvement sufficient to render 
the claimant capable of self-support.  If the claimant is shown 
to be capable of self-support at 18, VA is required to proceed no 
further.  Id.

Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  38 C.F.R. § 
3.356(b).  The question of permanent incapacity for self-support 
is one of fact for determination by the rating agency on 
competent evidence of record in the individual case.  Id.  Rating 
criteria applicable to disabled veterans are not considered 
controlling.

There are four principal factors for consideration on determining 
permanent incapacity for self-support.  The first is the fact 
that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  38 C.F.R. § 
3.356(b)(1).  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support.  Id.

Second, when a child is shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon which 
the original determination was made and there were no intervening 
diseases or injuries that could be considered as major factors.  
38 C.F.R. § 3.356(b)(2).  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be considered as 
rebutting permanent incapability of self-support otherwise 
established.  Id.

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent attitude 
of parents, and the like.  38 C.F.R. § 3.356(b)(3).  In those 
cases where the extent and nature of disability raises some doubt 
as to whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  Id.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of any 
nature within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Id.  
Lack of employment of the child either prior to the delimiting 
age or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination to 
work or indulgence of relatives or friends.  Id.

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

Analysis

The Veteran contends that his son, J.M.S., is entitled to 
helpless child status because he cannot work and has not been 
able to work due to his mental condition following an accident 
wherein he was hit in the head by a train.  The  birth 
certificate of J.M.S. indicates that he was born in August 1987 
and thus attained the age of 18 in August 2005.  The Veteran is 
listed as his father.  At the time of this decision, J.M.S. is 
approximately 23 years old.

The earliest medical records pertaining to J.M.S. include private 
medical records from June 2003 wherein he was hospitalized for 
injuries resulting from having been struck in the head by a cow 
catcher from a moving train, and was thrown approximately 15 feet 
and rendered unconscious.  A June 2003 CT scan of the head 
revealed no acute intracranial abnormalities and an unremarkable 
study of the facial bones.  At this time, J.M.S. was assessed to 
have a scalp laceration, closed head injury and possible mild 
concussion.  His cognitive skills were tested and found to be 
within functional limits.  The June 2003 discharge summary 
revealed principal diagnoses of a concussion and scalp laceration 
and a Speech Language Pathology consultation revealed J.M.S.'s 
cognitive skills were within functional limits for his calendar 
age.  The discharge summary also noted that his prognosis was 
excellent and no formal treatment was recommended.  

Private medical records from July 2004 to January 2005 reflect 
that J.M.S. was treated for and diagnosed with major depression, 
depressive disorder secondary to head injury, psychotic disorder 
and cognitive disorder. 

In an August 2006 forensic psychiatric evaluation, pursuant to a 
criminal trial for which J.M.S. was being charged with several 
offenses, revealed that J.M.S. was he had past psychiatric 
treatment at the age of 16 for depression and was diagnosed with 
depressive disorder secondary to a head injury, he stopped going 
to the clinic and stopped medication, and his last appointment 
was in December 2004.  The private psychiatrist noted his 
treatment following the train accident in June 2003 and that 
those records reflect his cognitive skills were within functional 
limits for his chronological age.  This evaluation also revealed 
that J.M.S. reported he was unemployed and had completed the 11th 
grade but was told he had to sign out of school because he missed 
too many days.  A mental status examination revealed normal 
speech, guarding, a good mood, no thoughts of harm to himself or 
others, no hallucinations, no delusional thought content, some 
loose train of thought, and orientation to person, place and 
time.  He was diagnosed with mood disorder, due to head injury.  
The private psychologist found that, in his medical opinion, that 
the behaviors of J.M.S. for which he faced 19 charges were 
significantly influenced by cognitive problems which led to 
increased impulsivity related to a head injury that he sustained 
in June 2003 after he was struck by a train.  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against the 
finding that the J.M.S. was permanently incapable of self- 
support at the date of attaining the age of 18 (August 2005).  
The Board has considered the evidence pertaining to his 
functioning at the time of his 18th birthday, as required by 
Dobson, 4 Vet. App. 445.  As reflected above, the medical 
evidence from the time he was treated for injuries from being hit 
by a train in June 2003 revealed that he had no acute 
intracranial abnormalities and an unremarkable study of the 
facial bones as demonstrated by CT scan with cognitive skills 
within functional limits for his calendar age shown by a Speech 
Language Pathology consultation.  

Although the evidence thereafter, from July 2004 to August 2006, 
indicated that J.M.S. had been subsequently diagnosed with 
psychotic disorder, cognitive disorder, major depression, 
depressive disorder secondary to head injury and mood disorder 
due to head injury, it does not report the level of disability 
associated with these conditions or their affect on his daily 
activities and employment.  Rather, the evidence indicates that 
J.M.S. reportedly completed the 11th grade, was asked to leave 
school due to many absences (per his own report) and was 
incarcerated in 2006, although no evidence of physical or mental 
incapacity was demonstrated.  In fact, the Veteran's October 2006 
statement reflects that the J.M.S. had a paint job through his 
friends but just lay in the grass and slept, with no evidence 
this was due to any physical or mental incapacity.  While the 
Veteran's October 2006 statement also indicates that the school 
"got rid" of J.M.S. because they could not deal with his 
illness from his head injury, J.M.S.'s own report in August 2006 
only reflects that he was asked to leave school due to many 
absences.  

The Board finds the evidence fails to show that any physical or 
mental disability rendered J.M.S. incapable of self-support prior 
to age 18.  The Board finds it significant that June 2003, 
following the train accident, J.M.S. had no acute intracranial 
abnormalities and an unremarkable study of the facial bones as 
demonstrated by CT scan with cognitive skills within functional 
limits for his calendar age which was also noted again by the 
August 2006 private psychiatrist.  This assessment is consistent 
with the other evidence of record.  Thus, there is no evidence of 
record showing that J.M.S. became permanently incapable of self- 
support prior to his 18th birthday.  Hence, the requirements for 
establishing status as the "helpless child" of the Veteran have 
not been established.

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that J.M.S. was not capable of 
self-support at 18, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to benefits on the basis of the permanent incapacity 
for self-support of the Veteran's son, J.M.S., prior to attaining 
the age of 18 years is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


